FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SURESHBHAI RANCHHODJI AHIR,                      No. 11-73643

               Petitioner,                       Agency No. A070-122-332

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Sureshbhai Ranchhodji Ahir, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Arrieta v. INS,

117 F.3d 429, 430 (9th Cir. 1997) (per curiam). We deny the petition for review.

      The agency did not abuse its discretion in denying Ahir’s motion to reopen

on the ground that Ahir failed to rebut the strong presumption of effective service

arising from the service of his hearing notice by certified mail. See id. at 431;

Matter of Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1996).

      Ahir’s contention that the agency erred by ignoring evidence is not

supported by the record. Lin v. Holder, 588 F.3d 981, 987-88 (9th Cir. 2009)

(although the BIA must consider a petitioner’s evidence, “it need not expressly

refute on the record every single piece of evidence”).

      It follows that the agency did not violate Ahir’s due process rights by

denying the motion. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      Ahir’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-73643